Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2019 and 8/18/2021 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claim 1, applicant provides the related references filed Jan 4, 2019 and Aug 18, 2021, and the Written Opinion of the International Search Report along with the documents submitted with 371 National Stage Application, filed Jan 19, 2019. It appears that none of the provided references teach or suggest the recited claimed subject matter of claim 1. Figs. 1-12 of the Japanese Publication JP 2012085992 (see IDS) substantially show a palm, a first phalanx, a second phalanx, and a third phalanx with first and second pivot links, first and second axes, a first mechanism having a first bar and a second bar, but does not specifically teach or suggest the detailed structural elements of “a second mechanism (52) linking the palm to each of the phalanges (31, 32) configured to actuate the finger (20) in such a way that the finger (20) wraps around the object to be grasped, and in that the second mechanism (52) is configured to deform the first mechanism (51), in that the finger (20) comprises a third phalanx (33) consecutive to the second phalanx (32) linked to the second phalanx (32) by a third pivot link (d3) pivoting about a fourth axis (2d) substantially parallel to the third axis (23), the first mechanism (51) is configured in such a way that the rotation of the first phalanx (31) about the second axis (22) generates the rotation of the third phalanx (33) about the fourth axis (21), in that the first mechanism (51) comprises: a first bar (61) having a first end (62) and a second end (63), the first end (62) of the first bar (61) being pivot-linked about a fifth axis (25) parallel to the second axis (22), distinct from the second axis (22) and rotationally mobile about the second axis (22) and the second end (63) of the first bar (61) being pivot-linked about a sixth axis (26) parallel to the third axis (23), distinct from the third axis (23) and rotationally mobile about the third axis (23), a second bar (71) having a first end (64) and a second end (65), the first end (64) of the second bar (71) being pivot-linked about a seventh axis (27) parallel to the third axis (23), distinct from the third (23) and sixth (26) axes and rotationally mobile about the third axis (23) and the second end (65) of the second bar (71) being pivot-linked about an eighth axis (28) parallel to the fourth axis (21), distinct from the fourth axis (21) and rotationally mobile about the fourth axis (21), and in that the first bar (61) and the second bar (71) are elastic bars, one of the bars (61, 71) being configured to be compressed when the second mechanism (52) actuates the finger (20) and generates a force on the consecutive phalanx below a threshold value and to buckle when the second mechanism (52) actuates the finger (20) and generates a force on the consecutive phalanx above the threshold value, deforming the first mechanism (51).” 
Matsuda et al. (US 2009/0015026) (see PTO-892) discloses a palm (10), a first phalanx (21), a second phalanx (22), and a third phalanx (23) (See Figs. 2A, 2B) with first and second pivot links (24-26), first and second axes (24, 25, and 26), a first mechanism having a first bar (27) and a second bar (28), but does not specifically teach or suggest the detailed structural elements of “a second mechanism (52) linking the palm to each of the phalanges (31, 32) configured to actuate the finger (20) in such a way that the finger (20) wraps around the object to be grasped, and in that the second mechanism (52) is configured to deform the first mechanism (51), in that the finger (20) comprises a third phalanx (33) consecutive to the second phalanx (32) linked to the second phalanx (32) by a third pivot link (d3) pivoting about a fourth axis (2d) substantially parallel to the third axis (23), the first mechanism (51) is configured in such a way that the rotation of the first phalanx (31) about the second axis (22) generates the rotation of the third phalanx (33) about the fourth axis (21), in that the first mechanism (51) comprises: a first bar (61) having a first end (62) and a second end (63), the first end (62) of the first bar (61) being pivot-linked about a fifth axis (25) parallel to the second axis (22), distinct from the second axis (22) and rotationally mobile about the second axis (22) and the second end (63) of the first bar (61) being pivot-linked about a sixth axis (26) parallel to the third axis (23), distinct from the third axis (23) and rotationally mobile about the third axis (23), a second bar (71) having a first end (64) and a second end (65), the first end (64) of the second bar (71) being pivot-linked about a seventh axis (27) parallel to the third axis (23), distinct from the third (23) and sixth (26) axes and rotationally mobile about the third axis (23) and the second end (65) of the second bar (71) being pivot-linked about an eighth axis (28) parallel to the fourth axis (21), distinct from the fourth axis (21) and rotationally mobile about the fourth axis (21), and in that the first bar (61) and the second bar (71) are elastic bars, one of the bars (61, 71) being configured to be compressed when the second mechanism (52) actuates the finger (20) and generates a force on the consecutive phalanx below a threshold value and to buckle when the second mechanism (52) actuates the finger (20) and generates a force on the consecutive phalanx above the threshold value, deforming the first mechanism (51).” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note that the closely related references have been provided in PTO-892, but none of the references does not teach or suggest the complete recitation of claim 1. 
Matsuda, Hiroshi ‘424 and ALBERTO PECORELLA show a hand having three phalanxes with rotating bars. 
DeLouis; Mark J., Higuchi; Tetsuya, Guo; Gongliang, Lee; Youn Baek, Mimura; Nobuharu, Mimura; Nobuharu, Crisman; Jill D., and Kim; Yong Jae disclose a robotic hand or a hand having three phalanxes actuated by a cable or string. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651